Exhibit TERM LOAN SECURITY AGREEMENT THIS SECURITY AGREEMENT (“Agreement”) is made as of the 10th day of July 2009 by ARTISANAL CHEESE, LLC, a New York limited liability company with an address at 500 West 37th Street, 2nd Floor, New York, New York10018 (“Borrower”), in favor of each of several Lenders signatory hereto (each such Lender, a “Lender” and, collectively, the “Lenders”). W I T N E S S E T H : This Agreement is made pursuant to the Promissory Note of even date herewith executed by the Company in favor of the Lenders (the “Promissory Note”) pursuant to which the Company agrees to repay the Lenders that amount which each Lender has loaned respectively to the Company thereunder including all principle and interest owed by the Company through the date of the repayment thereof. The Company and each Lender hereby agrees as follows: WHEREAS, Borrower is indebted to the Lenders for certain payments under the Promissory Note; and WHEREAS, it is a condition of the Promissory Note that Borrower execute and deliver this Agreement to the Lenders to secure Borrower’s obligations thereunder. NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1. As used in this Agreement, the term “Collateral” means all assets, accounts, goods, general intangibles, inventory, furniture, fixtures, tools, equipment, materials, supplies, instruments, securities, chattel paper, contract rights, general intangibles, credits, claims and other property, rights and interests owned by Borrower, together with all additions and accession thereto, all substitutions and replacements therefore, and all proceeds and products thereof, whether now or hereafter existing or now owned or hereafter acquired, wherever located, of every kind and description. 2.
